Citation Nr: 0836668	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.  08-01 214	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri 


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for bipolar disorder.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel
INTRODUCTION

The veteran had active military service from August 1976 to 
April 1977.  

These matters come to the Board of Veterans' Appeals (Board) 
on appeal of a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  Jurisdiction over the veteran's claims 
file is currently with the VARO in Wichita, Kansas.  

In August 2008, the veteran testified before the undersigned 
acting Veterans Law Judge during a videoconference hearing.  
During the above noted hearing, the undersigned granted a 30-
day abeyance period within which to allow the veteran to 
submit additional evidence.  Later that same month, as well 
as in September 2008, the veteran submitted additional 
medical evidence and waived initial RO consideration of that 
evidence.  The Board accepts this evidence for inclusion into 
the record on appeal.  See 38 C.F.R. §§  20.800, 20.1304 
(2007).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

A review of the medical evidence reflects the veteran has 
been diagnosed with PTSD as a result of his reported history 
of being sexually assaulted in service by a truck driver.  
The veteran has also identified a second stressor incident in 
which an individual the veteran identified as "mouse" put a 
gun in the veteran's mouth and threatened to shoot him.  
However, no diagnosis of PTSD has been linked to this 
reported stressor incident.  Otherwise, the medical evidence 
reflects the veteran's diagnosis of bipolar affective 
disorder (BAD), which he avers had its onset in service or 
was otherwise the result of his active service.  


A review of the claims file reflects numerous references to 
the veteran's pursuit of Social Security Administration (SSA) 
disability (SSDI), to include an appeal to the SSA's Office 
Hearings and Appeals (OHA).  However, there are also 
indications that the veteran in receipt of benefits that he 
described as SSI or Supplemental Security Income.  (SSI is 
designed to help aged, blind, and disabled people who have 
little or no income.)  The Board notes that once VA is put on 
notice that the veteran is in receipt of SSA benefits, VA has 
a duty to obtain the records associated with that decision.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  The AMC/RO 
should therefore obtain any available decisions, and medical 
records considered in making those decision, associated with 
the veteran's claim for SSDI and identified SSI benefits 
award.  

Likewise, the Board notes that 38 C.F.R. § 3.304(f)(3) 
stipulates that VA will not deny a PTSD claim that is based 
on in-service personal assault without first advising the 
claimant that evidence from sources other than the veteran's 
service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor and 
allowing him or her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence.  
See 38 C.F.R. § 3.304(f)(3) (2007); see also the VA 
Adjudication Procedures Manual (M21-1MR, Part IV).  During 
his August 2008 hearing the veteran testified that prior to 
the filing of his claim in June 2006 for service connection 
for PTSD, he never discussed the sexual assault incident with 
anyone.  

The Board also notes that a September 2008 VA psychology 
progress note reflects a psychologist's opinion that the 
clinical evidence indicated that the veteran's PTSD was 
directly the result of his alleged in-service sexual assault.  
In this regard, a VA psychologist noted that the veteran 
would become anxious, upset, and physically ill when he spoke 
of the sexual assault incident.  The veteran's nightmares, 
intrusive thoughts, anxiousness, as well as avoidance and 
dissociative symptoms were identified by the psychologist as 
also resulting from the sexual assault incident.  The Board 
notes that the sexual assault claimed by the veteran, which 
reportedly occurred in November 1976, has not been verified.  
Additionally, the above noted VA psychologist, who has 
reported treating the veteran since 2005, does not appear to 
have reviewed the veteran's claims file.  In light of the VA 
psychologist's opinion, the AOJ should schedule the veteran 
for a VA medical examination for the purpose of determining 
whether there is a sufficient basis in the record to support 
the claimed sexual trauma stressor, and whether any such 
stressor is sufficient to support a diagnosis of PTSD.  38 
U.S.C.A. § 5103A(d) (West 2002).  

Finally, the veteran testified his treating VA psychologist 
had related the veteran's BAD to active service.  No such 
opinion is of record.  The veteran should be invited to 
submit any such favorable medical opinion linking his BAD to 
his period of service.  Likewise, the veteran should again be 
asked to indentify any additional medical evidence he wishes 
the AOJ to obtain on his behalf.  Following receipt by the 
AOJ of any properly completed medical release form (VA Form 
21-4142), such identified medical evidence should be 
obtained.  

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Action should be taken to obtain from 
SSA decisions in claim and appeal for 
SSDI benefits and the medical records 
considered in those decisions as well as 
those relied upon in granting the veteran 
SSI benefits.  The RO must follow the 
procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.  

2.  The veteran should be invited to 
submit any favorable medical opinion 
linking his BAD to his period of active 
service.  The AOJ should again request 
that the veteran identify all VA and non-
VA health care providers who have treated 
him for PTSD and for BAD since service 
discharge.  The AOJ should then obtain 
all medical records identified that are 
not already of record.  Any negative 
reply/response should be included in the 
claims file.

3.  Upon completion of the above, the AOJ 
should schedule the veteran for a 
comprehensive VA psychiatric examination.  
The claims file must be made available to 
and reviewed by the examiner prior to the 
requested study.  All indicated tests, 
including appropriate psychological 
studies, must be conducted.  The examiner 
should determine the true diagnoses of 
any currently manifested psychiatric 
disorder(s).  

In particular, the examiner should review 
the claims file, to include any 
psychological test results, examine the 
veteran, and provide an opinion as to 
whether the veteran has symptomatology 
that meets the diagnostic criteria for 
PTSD.  The examiner should review the 
associated service treatment and 
personnel records for any evidence of 
behavior changes following the claimed 
stressor(s) (identified as (1) a sexual 
assault allegedly perpetrated on the 
veteran November 14, 1976 by a truck 
driver; (2) having been placed in fear of 
his life when an individual identified as 
"mouse" put a gun in the veteran's 
mouth and threatened to shoot him) and 
provide an opinion as to whether any 
behavioral change evidenced in the record 
tends to suggest that a traumatic event 
had occurred.  

Otherwise, for any diagnosed psychiatric 
disability other than PTSD (e. g., BAD) 
the examiner should state whether it is 
more likely, less likely or as likely as 
not that the disability had its onset 
during the veteran's active military 
service or is otherwise etiologically 
related to his active service.  

A complete rationale should be provided 
for all opinions expressed.  

4.  Thereafter, adjudicatory action 
should be undertaken on the issues here 
in question.  If any benefit sought 
remains denied, furnish a supplemental 
statement of the case (SSOC) to the 
veteran and his representative.  After 
the veteran and his representative have 
been given an opportunity to respond to 
the SSOC, the claims file should be 
returned to this Board for further 
appellate review.  

No action is required by the veteran until he receives 
further notice, but he may furnish additional evidence and 
argument while the case is in remand status.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
remand are to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal.  

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

